This action was filed originally in the Cuyahoga Common Pleas by Rudolph Beeler against Harry C. Ponting for damages resulting from *721personal injury sustained by the discharge of a shot-gun in the hands of Ponting.
Attorneys — A. E. Sweigert for Beeler; Heald, Coleman & Johns for Ponting; all of Cleveland.
It appears that Beeler and Ponting were hunting and that the accidental discharge of Ponting’s gun caused the injury complained of.
The judgment of the Common Pleas in favor of Ponting was sustained by the Court of Appeals.
Beeler in the Supreme Court contened:
1. That the doctrine of res ipsa loquitur applies to this case.
2. That under the doctrine of res ipsa loquitur he is entitled to recover.
3. That the fact that he was hunting would not operate as an assumption of risk.